In *Page 396 
these five proceedings, Buckeye Stages, Inc., Pennsylvania Greyhound Lines, Inc., and Central Greyhound Lines, Inc., presently operating transportation companies, claim that certain orders of the Public Utilities Commission of Ohio are unlawful and unreasonable.
In cause No. 26739, appellants, Buckeye Stages, Inc., Pennsylvania Greyhound Lines, Inc., and Central Greyhound Lines, Inc., challenge the validity of the incorporation of Lake Shore Coach Lines, Inc., and the order of the commission authorizing that company to issue certain securities.
In cause No. 26757, appellants seek to reverse the order of the commission granting to Lake Shore Coach Lines, Inc., a certificate of public convenience and necessity authorizing the transportation of passengers between Ceylon Junction and Toledo over certain routes in territory largely the same as heretofore served by The Lake Shore Electric Railway Company and The Sandusky, Fremont  Southern Railway Company.
In cause No. 26758, appellant, Pennsylvania Greyhound Lines, Inc., seeks to reverse the order of the commission dismissing its application requesting that a restriction in its existing certificate No. 2961 be removed as between Norwalk and Toledo and intermediate points.
In cause No. 26759, Central Greyhound Lines, Inc., seeks to reverse the order of the commission refusing to remove restrictions contained in its existing certificate No. 2584 as between Norwalk and Toledo, and Sandusky and Toledo by two routes as shown in the record.
In cause No. 26762, Buckeye Stages, Inc., seeks to reverse the order of the commission dismissing its application for removal of restrictions contained in its existing certificate No. 4144 as between Norwalk and Toledo upon a route as shown in the record.
For a period of more than thirty years The Lake *Page 397 
Shore Electric Railway Company has been operating an interurban railway system between Cleveland and Toledo. Between Toledo and Fremont there is only one line. From Fremont to Ceylon Junction there are two lines or divisions, the northern going by way of Sandusky and the southern by way of Bellevue and Norwalk. In these proceedings we are concerned only with the territory approximately covered between Ceylon Junction, Toledo and Sandusky.
In recent years both The Lake Shore Electric Railway Company and The Sandusky, Fremont  Southern Railway Company have suffered severe financial losses, resulting in foreclosure proceedings being instituted against both corporations in the United States District Court at Cleveland. In those proceedings that court appointed one, F.W. Coen, receiver of both companies. By reason of operating deficts, the receiver, anticipating ultimate abandonment of the railway service, applied to and was granted permission by the federal court to cause to be organized an Ohio corporation to be known as Lake Shore Coach Lines, Inc., for the purpose of applying to the Public Utilities Commission of Ohio for a certificate of public convenience and necessity to operate passenger busses in the territory referred to. Thereafter such corporation was organized and made application to the commission for a certificate, which was granted. The applications of Pennsylvania Greyhound Lines, Inc., Central Greyhound Lines, Inc., and Buckeye Stages, Inc., for the removal of restrictions contained in their certificates were denied by the commission.
In their appeals these three motor transportation companies have contended that not only was the granting of a certificate of public convenience and necessity to Lake Shore Coach Lines, Inc., unreasonable and unlawful, but that the orders refusing to remove the restrictions should be reversed.
The principal claims of appellants are that Lake *Page 398 
Shore Coach Lines, Inc., was not properly organized and that the certificate was granted to operate over U.S. Route No. 20 which had heretofore been declared to be a congested highway. See Bradley, d. b. a. Wolverine Motor Freight Lines, v. PublicUtilities Commission, 125 Ohio St. 381, 181 N.E. 668.
Upon a review of the evidence the commission found that Lake Shore Coach Lines, Inc., was the only applicant which proposed to furnish service throughout the entire territory being served by The Lake Shore Electric Railway Company which proposed to abandon its service. Primarily because of this fact the application of Lake Shore Coach Lines, Inc., was granted, and the applications of Pennsylvania Greyhound Lines, Inc., Central Greyhound Lines, Inc., and Buckeye Stages, Inc., for the removal of restrictions were denied.
Upon a consideration of the entire record we are unable to hold that any of the orders of the Public Utilities Commission are erroneous to the extent of being designated as unlawful or unreasonable.